Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 
Response to Arguments
	With regard to the Alice 101 rejection of claims 1-20, applicant argues that the claims are directed to concrete and not theoretical subject matter.   The examiner disagrees.  Applicant’s claims are all drawn to the abstract idea of selecting an optimal recommendation system, which is a fundamental economic practice.  Moreover, the claims do not describe how any of the steps are carried out.  Rather, the targeting criteria and various ways that would recite a practical application are present in applicant’s 
	With regard to the art rejection, applicant argues that Kane optimizes external recommender entity performances and that because they compete with each other and therefore does not disclose a “plurality of different combinations of the recommendation algorithms in the set, each combination comprising a set of weights and wherein the plurality of different combinations includes a baseline of combinations for each of a set of combination spaces.”
	The examiner disagrees.  As an initial matter, applicant’s claims do not disclaim the possibility of external recommender systems.  Moreover, Kane ¶29 assigns weights to each algorithm.  Thus, the system assigns weights to different combinations of the recommendation algorithms.  Kane ¶28 includes a number of combinations for each recommender; it is noted that as applicant merely claims a baseline without more, any number would be considered a baseline number.  As the content recommendations of Kane are based on the combination of weights and algorithms, with a baseline number of combinations, Kane discloses that the content recommendation be based on the plurality of combinations of the recommendation algorithms with a baseline.  The examiner notes that applicant’s claims encompass both the examiner’s interpretation and applicant’s argument’s interpretation.  Thus, under BRI, applicant’s claims are properly rejectable under the Kane reference.  
	Applicant further argues that Kane does not disclose that the recommendation algorithms [are] located within a memory of the experiment system.  However, Kane ¶23 indicates that all of the recommenders can be hosted on the system.   Thus the art rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.



receiving a training metric, the training metric indicating a parameter to be optimized by a set of recommendation algorithms, the set of recommendation algorithms operating as an experiment for content hosted by a content provider; 
generating, by a processing device, a plurality of different combinations of the recommendation algorithms in the set, each combination comprising a set of weights and wherein the plurality of different combinations includes a baseline number of combinations for each of a set of combination spaces; 
generating, by each of the plurality of combinations of the recommendation algorithms, a content recommendation for each of one or more users; 
for each of the plurality of combinations, monitoring the performance of the combination in optimizing the parameter based on the one or more content recommendations generated by the combination; and 
allocating a portion of new users to a combination generating content recommendations that result in a highest level of optimization of the parameter, wherein subsequent content recommendations generated by the combination optimizing the parameter the most are integrated into a user interface through which the portion of new users interact with the content provider.


This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical 

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include
None for claim 1; 
processing device and memory for claim 8 
non-transitory computer readable medium and processing device for claim 15 


1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-6 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 6-10, 13-17, 20 are rejected under 35 USC 102 as being anticipated by US 2010/0042608, Kane (hereafter Kane)

1. A method comprising: 
receiving, at a processing device of an experiment system, a training metric, the training metric indicating a parameter to be optimized by the processing device using a set of recommendation algorithms located within a memory of the experiment system, the set of recommendation algorithms operating as an experiment for content hosted by a content provider; (Kane ¶10-11 discloses multiple recommendation algorithms to be optimized for a context (the metric); see also ¶23) 
generating, by the processing device, a plurality of different combinations of the recommendation algorithms in the set, each combination comprising a set of weights and wherein the plurality of different combinations includes a baseline number of combinations for each of a set of combination spaces; (Kane ¶29 assigns weights to each algorithm; ¶28 includes a number of combinations for each recommender, it is noted that as applicant merely claims a baseline without more, any number would be considered a baseline number) 
generating, the processing device a content recommendation for each of one or more users based on each of the plurality of combinations of the recommendation algorithms; (Kane ¶29 has results from the algorithms) 

allocating, by a processing device, a portion of new users to a combination generating content recommendations that result in a highest level of optimization of the parameter, (Kane ¶42-43 optimizes the recommendations based on the performance, note that some portion of new users are allocated the recommendations as they are presented to new users of the website)
wherein subsequent content recommendations generated by the combination optimizing the parameter the most are integrated into a user interface through which the portion of new users interact with the content provider.  (Kane ¶11 presents the content to users)

Claims 8 and 15 are rejected under a similar rationale. 

2. The method of claim 1, wherein generating a combination from the plurality of different combinations of the recommendation algorithms comprises assigning a weight to each algorithm in the set of recommendation algorithms to generate the set of weights, each of the plurality of combinations of the recommendation algorithms having different weights assigned for one or more of the set of recommendation algorithms. (Kane ¶29 assigns weights to each algorithm) 

Claims 9 and 16 are rejected under a similar rationale. 


multiplying each of the initial recommendations by the weight assigned to the recommendation algorithm that generated the initial recommendation; (Kane ¶29 applies weights; ¶40 teaches multiply weights)
normalizing the set of initial recommendations; (Kane ¶39-40 normalizes the set)
and adding the set of initial recommendations together to generate the content recommendation. (Kane ¶40 combines recommendations to generate the produced recommendation) 

Claims 10 and 17 are rejected under a similar rationale. 


6. The method of claim 1, further comprising: for each of the plurality of combinations of the recommendation algorithms, monitoring a time variation of the performance of the combination in optimizing the parameter; (Kane ¶44-45 monitors the recommendations over time)
determining a second combination optimizing the parameter the most; and (Kane ¶48 re-computes weights given to each recommender, which would lead to a second combination when the weights change)
 reallocating a higher percentage of users to the second combination optimizing the parameter the most. (Kane ¶48 uses the recomputed weights and begins to use the second combination with the users which is an allocation of a higher percentage of users to the second combination)

Claim 13 and 20 are rejected under a similar rationale. 

7. The method of claim 1, wherein one or more of the set of recommendation algorithms is an algorithm hosted separately from the remaining recommendation algorithms.  (Kane ¶10 teaches external recommenders provided from different business entities, which would be separate hosting)

Claim 14 is rejected under a similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 USC 103 as being unpatentable over Kane.

Kane does not disclose
4. The method of claim 1, wherein the plurality of different combinations of the recommendation algorithms in the set is generated using a machine learning algorithm.


Google says machine learning is the future. So I tried it myself, Alex Hern June 28, 2016;
Recommended For You: How machine learning helps you choose what to consume next, Jennifer Wei, August 28, 2017;
Machine Learning: What it is and why it matters, SAS, Jan 7, 2014.

In each article, it describes how machine learning is the future of computing and SAS and Harvard in particular indicates that machine learning will transform recommendations.  Thus, these articles indicate that machine learning is a known technique to a known device (Kane’s process) ready for improvement and also known work in another field of endeavor (machine learning) based on design incentives to improve recommendations (Kane’s process) as taught by the various NPL articles.

Claims 11 and 18 are rejected under a similar rationale. 

Claims 5, 12, and 19 are rejected under 35 USC 103 as being unpatentable over Kane in view of Harvard Business Review, A Refresher on A/B Testing, Amy Gallo, June 28, 2017 (hereafter Gallo).  

5. The method of claim 2, further comprising: 


Kane does not disclose
in response to a new user, determining whether to generate content recommendations for the new user using the combination optimizing the parameter the most or a new combination; 
in response to determining that a new combination should be used, generating the new combination by assigning a weight to each algorithm in the set of recommendation algorithms; and 

However, Gallo discloses A/B Testing.  A/B testing is a technique that compares two versions of something to determine which performs better.  As noted by Gallo, this technique is almost 100 years old and well-known in the testing field.  Optimization is the determination of which performs the best, which can be determined via A/B testing.  In A/B testing, it takes one combination, a control group and a test group, and make a determination as to which works better based on testing results.  Thus, the generation of a new combination is the test group to see if the new weights perform better than the currently determined optimization.  It would have been obvious to try the A/B testing method in the optimization process of Kane as it is a well-known method for optimizing results.  

Claims 12 and 19 are rejected under a similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684